Judgment, Supreme Court, New York County, entered on November 29, 1972, denying petitioner’s motion for an order confirming an arbitration award, with leave to renew upon a more “probative demonstration ” that the award was properly rendered, unanimously reversed, on the law, the motion granted and the arbitration award confirmed. Appellant shall recover of respondent $40 costs and disbursements of this appeal. The essential burden of respondent’s opposition to confirmation is that the arbitration did not follow certain contractual procedures. Since such cláim is not a statutory ground for vacating or modifying the award (CPLR 7511), the same should be confirmed (CPLR 7510; Mutter of ■Granite Worsted Mills [Cowen], 25 N Y 2d 451). Concur — Markewieh, J. P., Nunez, Kupferman, Murphy and Capozzoli, JJ.